DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:
The Inspector General, DATE: August 15, 1989
-ve-

Thuong Vo, M.D.
and Nga Thieu Du,

Docket No. C-45
DECISION CR 38

Respondents.

DECISION OF ADMINISTRATIVE LAW JUDGE

Respondents requested a hearing to contest the proposed
imposition against them, jointly and severally, of civil
monetary penalties and assessments. Based on the law,
regulations, and evidence adduced at the hearing in this
case, I conclude that Respondents Thuong Vo, M.D. a/k/a
Thomas Vo, M.D. (Respondent Vo) and Nga Thieu Du
(Respondent Du) presented, or caused to be presented,
claims for 64 items or services which they knew, had
reason to know, or should have known were not provided as
claimed. I impose civil monetary penalties of
$128,000.00 and assessments of $3,890.00 against them,
jointly and severally, for a total of $131,890.00.

BACKGROUND

On June 16, 1988, the Deputy Inspector General, Civil
Administrative Division, notified Respondents that
pursuant to authority delegated to her by the Secretary
of Health and Human Services (the Secretary) and the
Inspector General (the I.G.), she was proposing to impose
civil monetary penalties and assessments against them.
Specifically, she proposed that Respondents jointly and
severally be penalized $128,000.00, and assessed
$3,890.00, for a total of $131,890.00. She cited as
legal authority for the proposal section 1128A of the
Social Security Act, 42 U.S.C. 1320a-7a, as implemented
by 42 C.F.R. 1003.100 et seq,
2

The Deputy Inspector General also proposed that
Respondents be excluded from participating in the Title
XVIII (Medicare), Title XIX (Medicaid), Title V (Maternal
and Child Health Block Grant), and Title XX (Social
Services Block Grant) programs for a period of ten years.
She cited as legal authority for the proposed exclusions
section 1128A(a) of the Social Security Act, 42 U.S.c.
1320a-7a(a).

The proposed penalties, assessments, and exclusions were
based on the Deputy Inspector General's allegations that
Respondents presented, or caused to be presented, to the
California Medicaid program (Medi-Cal), claims,
containing 64 items or services, requesting $1,945.00 in
reimbursement for office visits and laboratory tests
which were not provided as claimed. She asserted that
Respondents knowingly improperly claimed reimbursement
for services allegedly rendered on behalf of nonexistent
individuals. Each of the allegedly false items or
services was itemized as a separate count in an
attachment to the Deputy Inspector General's notice to
Respondents.

The Deputy Inspector General advised Respondents that she
was proposing that the maximum penalties and assessments
permitted by law be imposed against them. She told
Respondents that her proposal was based on factors
specified by regulations. These included:

1. the presence of aggravating circumstances
in Respondents' case, including Respondents!
participation, from August 1982 until February 1984,
in an elaborate scheme to defraud government health
care programs;

2. Respondents’ substantial culpability, as
evidenced by Respondents' knowledge that the
services claimed had not been provided, and
Respondents! conviction by a California court of
crimes related to the claims at issue;

3. Respondents' not previously having been
convicted of similar offenses;

4. the absence of information to suggest that
the imposition of the proposed penalties and
assessments would jeopardize Respondents! ability to
continue as health care providers;

5. the presence of other aggravating factors,
including Respondents’ participation in a highly
organized conspiracy to defraud Medi-Cal.
Respondent Vo timely requested a hearing. The request
filed on his behalf did not request a hearing on behalf
of Respondent Du. The case was assigned to me for a
hearing and decision. I held a prehearing conference on
November 15, 1988, at which counsel agreed that
Respondent Vo's hearing request would be deemed to be a
timely hearing request on behalf of Respondent Du.

The I.G. subsequently filed a motion for summary
disposition against both Respondents as to three items
or services itemized in the first three counts of the
attachment to the Deputy Inspector General's notice.
Respondents did not oppose this motion, and, on
February 21, 1989, I issued a ruling which granted the
I.G.'s motion.

My ruling was based on the I.G.'s undisputed assertion
that Respondents pleaded guilty to crimes involving
fraudulent presentation of Medi-Cal claims as enumerated
in counts 1-3. I concluded that Respondents' convictions
constituted "prior determinations" with respect to the
items or services enumerated in counts 1-3. Therefore,
pursuant to 42 C.F.R. 1002.114(c), the doctrine of
collateral estoppel applied to these items or services.
I made no finding in my ruling as to the appropriateness
of penalties or assessments with respect to these false
claims, and I stated that I would not preclude
Respondents from offering evidence on the issue of the
appropriateness of penalties or assessments.

I conducted a hearing in this case in Santa Ana,
California on March 6, 1989. At the hearing, the I.G.
withdrew the proposal to exclude Respondents from
participating in health care programs under Titles V,
XVIII, XIX, and XX.

1 The I.G. previously excluded Respondent Vo from

participating in Medicare, and directed that he be
excluded from participating in State health care
programs, for ten years, pursuant to section 1128(a) of
the Social Security Act. Respondent Vo requested a
hearing as to the exclusions. On October 31, 1988,
Administrative Law Judge Paul Rosenthal issued a decision
sustaining these exclusions. In the Matter of Thuong Vo
M.D., Docket No. HIS-000-93-7008, decided October 31,
1988. These exclusions were imposed under a different
section of the law than that cited by the Deputy
Inspector General in her notice letter to Respondents and
are unaffected by the I.G.'s withdrawal of the proposal
(continued...)
At the completion of the hearing, I issued a schedule for
the parties to file posthearing briefs and reply briefs.
The I.G. timely filed a posthearing brief on April 26,
1989. Respondents did not file a posthearing brief. On
May 19, 1989, I invited the parties to brief the possible
impact on this case of a recent United States Supreme
Court decision, United States v. Halper, No. 87-1383 (May
15, 1989). The I.G. timely filed a brief addressing the
impact of the Halper decision. Respondents did not file
a brief on Halper. On June 27, 1989, I issued an Order
closing the record in this case.

ISSUES
The issues in this case are whether:
1. either Respondent presented, or caused to be
presented, claims for items or services which he or she
knew, had reason to know, or should have known were not

provided as claimed, in violation of 42 U.S.C. 1320a-7a;
and

2. penalties and assessments should be imposed
against either Respondent and, if so, in what amount.
P. 1 W_ Al E T. Ss
A. Statutes.

1. The Civil Monetary Penalties Law, 42 U.S.C.
1320a-7a.

B. Regulations.

1. 42 C.F.R. Part 1003--Civil Money Penalties and
Assessments.

1 (...continued)

to exclude Respondents pursuant to section 1128A of the
Social Security Act.
5

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. Respondent Vo is a physician. I.G. Ex. 6+2/315.°
2. Thuong Vo and Thomas Vo are the same person. Stip 8.
3. Respondent Du is the wife of Respondent Vo. Stip. 9.

4. Respondent Vo practiced medicine in California since
1982. I.G. Ex. 6-2/308.

5. Respondent Du assisted Respondent Vo with the
business aspects of his medical practice. I.G. Ex. 5/29,
47.

6. Respondent Vo's practice included treating patients
who were Medi-Cal beneficiaries. I.G. Ex. 6-2/310-311.

7. Medi-Cal is a program that provides needed medical
care to those people who are eligible under the terms of
California and federal laws. I.G. Ex. 6-1/9.

8. Respondent Vo sought and obtained authorization from
Medi-Cal to be reimbursed by Medi-Cal for treating Medi-
Cal beneficiaries. I.G. Ex. 6-1/10.

9. In California a provider can obtain reimbursement for
treating Medi-cal beneficiaries if he or she has
qualified under the rules and regulations of the program
and has a license in good standing. I.G. Ex. 61/11.

2 The stipulations, exhibits, transcript of the

hearing, and memoranda will be cited as follows:

Stipulation Stip. (number)
Joint Exhibit Jd. Ex. (number) /
ao (page)
I.G.'s Exhibit I.G. Ex. (number) /
. . (page) —
Post~Hearing Brief of the I.G.'s Brief at
Inspector General (page)
Inspector General's Brief I.G.'s Supplemental
on the Issue of the Impact Brief at (page)

of the Double Jeopardy

Clause on the Instant

Action
Statement of the Defenses of Rs.' Statement at
the Respondents (page)
6

10. The fiscal intermediary for Medi-Cal is Computer
Sciences Corporation. I.G. Ex. 6-1/11.

11. Computer Sciences Corporation processes providers!
claims for Medi~Cal reimbursement and authorizes payment
of those claims. I.G. Ex. 6-11/12.

12. When a provider signs a claim form for Medi-Cal
reimbursement, he certifies that he either personally
provided the services for which reimbursement is sought,
or that the services were provided under his direction by
another person eligible under the Medi-Cal program to
provide such services. J. Ex. 3; Tr. at 162.

13. In Respondent Vo's practice, Medi-Cal claims were
prepared by office employees based on information
supplied by Dr. Vo in patients' charts. I.G. Ex. 5/29.

14. Respondent Vo filled out the patient charts, left
them in stacks for his staff, and signed completed claims
before they were mailed. I.G. Ex. 5/29.

15. Respondent Vo signed all the Medi-Cal claims
submitted by him for reimbursement. I.G. Ex. 6-2/319.

16. Respondent Du double checked claim forms before
Respondent Vo signed them. I.G. Ex. 5/29.

17. Prior to March, 1983, the California Attorney
General's Bureau of Medi-Cal Fraud (Fraud Bureau)
received complaints that physicians treating members of
the Vietnamese refugee community in Orange County,
California were involved in a scheme consisting of
writing prescriptions and billing Medi~cal for patients
they had never seen. I.G. Ex. 6-1/43.

18. In April, 1983, agents employed by the Fraud Bureau
received information suggesting that Respondent Vo might
have been part of this scheme. I.G. Ex. 6-1/42.

19. In May, 1983, the Fraud Bureau instituted an
undercover operation with respect to Respondent Vo. I.G.
Ex. 6-1/46.

20. Three such operations were eventually conducted
concerning Respondent Vo. I.G. Ex. 5/1-14.

21. The first operation occurred on May 16, 1983. I.G.
Ex. 5/2-5.

22. The second operation occurred on July 9,1983. I.G.
Ex. 5/6-10.
23. The third operation occurred on August 30, 1983.
I.G. Ex. 5/11-14.

24. In each of the three undercover operations, the
Fraud Bureau created Medi-Cal identification cards which
identified nonexistent Medi-Cal beneficiaries by name and
identification number. I.G. Ex. 5/2-3, 6-7, 11; Tr. at
86-87.

25. During the May 16, 1983 undercover operation,
operators in the service of the Fraud Bureau brought 13
Medi-Cal cards to Respondent Vo's office. I.G. Ex. 5/3;
I.G. Ex. 6-1/48~-49.

26. The names and Medi-Cal identification numbers on the
13 Medi-Cal cards were:

Dung Vu 30300564120050
Thanh Nguyen 30300564071003
La Nguyen 30300564071060
Yen Nguyen 30300564071004
Hung Nguyen 30300564089060
Thu Tran 30300564109060
Minh Tran 30300564120001
Giau Tran 30300564120001
Thanh Tran 30300564120060
Tung Le 30300564071050
Tron Nguyen 30300564071001
Meo Nguyen 30300564071002
Vinh Nguyen 30300564078060

I.G. Ex. 5/2-3.

27. The names on the 13 Medi-Cal cards were of
nonexistent persons, and no individuals appeared at
Respondent Vo's office purporting to be the persons named
on the cards. I.G. 6-1/51~52.

28. On May 16, 1983, the operators received from
Respondent Vo's office medical prescriptions made out to
the names identified on the 13 Medi-Cal cards. I.G. Ex.
5/3-5; I.G. Ex. 6-1/48~-49; Tr. at 81-82.

29. Subsequent to May 16, 1983, the Medi-Cal program
received 13 claims for services signed by Respondent Vo,
one for each of the nonexistent persons named on the
Medi-Cal cards. I.G. Ex. 5/17; I.G. Ex. 6=1/50-51; I.G.
Ex. 7/1 through 7/13.
8

30. The 13 claims represented that a total of 36 items
or services were provided to the nonexistent persons
named on the Medi~Cal cards. I.G. Ex. 7/1 through 7/13.

31. The total amount claimed for the 36 purported items
or services was $1,120.00. I.G. Ex. 7-1 through 7-13.

32. The Medi-Cal program reimbursed Respondent Vo, based
on the 13 claims. I.G. Ex. 6-1/50-51; I.G. Ex. 7-1
through 7-13.

33. The 36 items or services charged on the 13 claims
are counts 1-36 on the attachment to the Deputy Inspector
General's June 16, 1988 notice to Respondents (attachment
to the notice).

34. During the July 9, 1983 undercover operation,
operators in the service of the Fraud Bureau brought six
Medi-Cal cards to Respondent Vo's office. I.G. Ex.
6-1/52-53.

35. The names and Medi-cal identification numbers on the
six Medi-Cal cards were:

Meo Nguyen 30300564071002
Thanh Nguyen 30300564071003
Tron Nguyen 30300564071001
La Nguyen 30300564071060
Tung Le 30300564071050
Yen Nguyen 30300564081004

I.G. Ex. 5/6-7.

36. The names on the six Medi-Cal cards were of
nonexistent persons. I.G. Ex. 6-1/52-53.

37. On July 9, 1983, the operators received from
Respondent Vo's office five medical prescriptions made
out to the names identified on the six Medi-Cal cards.
I.G. Ex. 5/8; I.G. Ex. 6-1/52-53.

38. Subsequent to July 9, 1983, the Medi-Cal program
received one claim for services signed by Respondent Vo
for one of the nonexistent persons named on the Medi-Cal
cards. I.G. 6-1/53; Tr. at 87.

39. The nonexistent person for whom services were
purportedly rendered by Respondent Vo was described on
the Medi-Cal card as a six-year old child. I.G. 6-1/53.
9

40. In fact, no individual appeared at Respondent Vo's
office purporting to be the six-year old child named on
the Medi-Cal card. I.G. 6-1/53.

41. The claim represented that one item or service was
provided to the nonexistent child named on the Medi-cal
card. I.G. Ex. 7-14.

42. The total amount claimed for the purported item or
service was $30.00. I.G. Ex. 7-14.

43. The Medi-Cal program reimbursed Respondent Vo, based
on this claim. I.G. Ex. 7-14.

44. The item or service charged on this claim is count
37 on the attachment to the notice.

45. During the August 30, 1983 undercover operation,
nine Medi-Cal cards were delivered to Respondent Vo's
office. I.G. Ex. 5/11-12; I.G. Ex. 6-1/53-54; Tr. at
88-89.

46. The names and Medi-Cal identification numbers on the
nine Medi-Cal cards were:

Lien Doan 30300564101050
Duc Nguyen 30300564101060
Dien Nguyen 30300564101001
Lien Nguyen 30300564101002
Diep Nguyen 30300564087050
Khoa Nguyen 30300564087060
Binh Nguyen 30300564087001
Bon Nguyen 30300564087002
Hieu Nguyen 30300564087003

I.G. Ex. 5/11.

47. The names on the nine Medi-Cal cards were of
nonexistent persons. I.G. Ex. 5/11.

48. The person who delivered the Medi~Cal cards received
prescriptions, written by Respondent Vo, made out to some
of the names of the nonexistent persons shown on the nine
Medi-Cal cards. I.G. Ex. 6-1/54; Tr. at 88-89.

49. Subsequent to August 30, 1983, the Medi-Cal program

received nine claims for services signed by Respondent Vo
for each of the nonexistent persons named on the Medi-Cal
cards. I.G. Ex. 6-1/55; I.G. Ex. 7-15 through 7-23; Tr.

at 88-89.
10

50. The nine claims represented that a total of 27 items
or services were provided to the nonexistent persons
named on the Medi-Cal cards. I.G. Ex. 7-15 through 7-23.

51. The total amount claimed for the 27 purported items
or services was $795.00. I.G. Ex. 7-15 through 7-23.

52. The Medi-Cal program reimbursed Respondent Vo, based
on the nine claims. I.G. Ex. 7-15 through 7-23.

53. The 27 items or services charged on the nine claims
are counts 38-64 on the attachment to the notice.

54. During the course of its investigation, the Fraud
Bureau contacted individuals known as "drivers" who were
paid by Vietnamese providers to deliver Medi-Cal patients
or Medi-Cal cards to the providers. I.G. Ex. 5/1.

55. On February 15, 1984, pursuant to search warrants,
agents of the Fraud Bureau seized 14 notebooks from
Respondent Vo's office. I.G. Ex. 6-1/154.

56. Each of the notebooks contained information
concerning the dates when drivers brought Medi-Cal
patients or Medi-Cal cards to Respondent Vo's office and
whether drivers had been paid for delivering the patients
or cards. I.G. 6~1/154~-155.

57. The time period covered by the 14 notebooks was
August 17, 1982, to February 13, 1984. I.G. Ex. 5/31.

58. One of the persons who worked as a driver for
Respondent Vo was an individual named Dung Vu. I.G. Ex.
5/1: I.G. Ex. 671/45.

59. Dung Vu delivered Medi-Cal cards to Respondent Vo's
office, without bringing the persons identified by the
cards. I.G. Ex. 5/78; I.G. Ex. 6-1/178.

60. Dung Vu's employment as a driver was arranged by
Respondent Du. I.G. Ex. 5/78.

61. One of the 14 notebooks seized pursuant to search
warrant was a a@river's notebook which Respondent Du
provided to Dung Vu. I.G. Ex. 5/78.

62. One of the persons who worked as a driver for
Respondent Vo was an individual named Quoc Minh Van.
I.G. Ex. 5/46.
11

63. Quoc Minh van delivered Medi-Cal cards to Respondent
vo's office, without bringing the persons identified by
the cards. I.G. Ex. 5/48.

64. Quoc Minh Van's employment as a driver was arranged
by Respondent Du. I.G. Ex. 5/46-47.

65. One of the persons who worked as a driver for
Respondent Vo was an individual named Mai Thi To Mac.
I.G. Ex. 5/87.

66. Mai Thi To Mac's employment as a driver was arranged
by Respondent Du. I.G. Ex. 5/87.

67. Mai Thi To Mac delivered Medi-Cal cards to
Respondent Vo's office, without bringing the persons
identified by the cards. I.G. Ex. 5/89.

68. Dung Vu, Quoc Minh Van, and Mai Thi To Mac were
compensated for their services as drivers by Respondent
Du. Tr. at 15

69. On November 28, 1984, Respondent Vo pleaded guilty
in California state court to: one felony count of filing
false Medi-Cal claims; one felony count of grand theft in
excess of $25,000.00; and one felony count of conspiracy
to cheat and defraud the Medi-Cal program. Stip. 11, 12;
I.G. Ex. 2/7, 9, 15.

70. ‘The felony count of filing false Medi-Cal claims to
which Respondent Vo pleaded guilty is Count 1 of the
amended felony complaint filed against him. I.G. Ex.
1/1-2.

71. The Medi-Cal claim which Respondent Vo admitted
falsely filing is identified in the amended felony
complaint as Medi-Cal claim number 31513409082. I.G. Ex.
1/2.

72. The three items or services contained in the claim
referred to in Finding 71 are the three items or services
identified as counts 1-3 the attachment to the notice.

73. Respondent Vo admitted in his guilty plea that he
conspired with Respondent Du and other people, including
drivers, to cheat and defraud Medi-Cal by billing for
services that were never actually rendered. I.G. Ex.
2/7.

74. Respondent Vo admitted in his guilty plea that he
had paid drivers to bring in Medi-Cal cards without
patients. I.G. Ex. 2/7-8.
12

75. Respondent Vo admitted in his guilty plea that he
filed claims with Medi-Cal which were false because the
claims asserted that he provided treatment to patients
when in fact he did not treat those patients. I.G. Ex.
2/8.

76. Respondent Vo admitted in his guilty plea that when
he filed these false claims he knew they were false.
I.G. Ex. 2/8.

77. Respondent Vo admitted in his guilty plea that he
filed false claims with the intent of cheating and
defrauding Medi~cal. I.G. Ex. 2/8.

78. Respondent Vo admitted in his guilty plea that the
amount of his theft from Medi-Cal exceeded $25,000.00.
I.G. Ex. 2/9.

79. Respondent Vo admitted to receiving overpayments
from Medi-Cal of $85,598.00 and agreed to make
restitution of this amount. I.G. Ex. 2/9-10.

80. On November 28, 1984, Respondent Du pleaded guilty
in California state court to one count of filing false
Medi-Cal claims. Stip. 14, 15; I.G. Ex. 2 at 24.

81. Respondent Du admitted in her guilty plea that she
had helped Respondent Vo file a false Medi-Cal claim,
knowing that the representation on the claim was false.
I.G. EX. 2/21.

82. Respondent Du admitted in her guilty plea that she
had helped Respondent Vo file a false Medi-Cal claim with
the intent to steal from Medi-Cal. I.G. Ex. 2/21.

83. The felony count of filing false Medi-Cal claims, to
which Respondent Du pleaded guilty, is Count 1 of the
amended felony complaint filed against her. I.G. Ex.
1/1-2.

84. The Medi-Cal claim which Respondent Du admitted
falsely filing is identified in the amended felony
complaint as Medi-Cal claim number 31513409082. I.G. Ex.
1/2.

85. The three items or services contained in the claim
referred to in Finding 83 are the three items or services
identified at counts 1-3 of the attachment to the notice.
13

86. This proceeding is governed by the Civil Monetary
Penalties Law, 42 U.S.C. 1320a-7a, (the Act) and by
enabling regulations contained in 42 C.F.R. Part 1003.

87. The Act authorizes the Secretary to impose a civil
monetary penalty and an assessment against any person who
presents or causes to be presented, to an officer,
employee or agent of any State, a claim for items or
services under Title XIX (Medicaid) which that person
knew or should have known was not provided as claimed.

42 U.S.C. 1320a-7a(a) , (i) (2).

88. Prior to December 1987, the Act provided for
imposition of a penalty, assessment, and exclusion
against a person who filed a claim for an item or service
where that person "knows or has reason to know" that the
item or service was not filed as claimed. 42 U.S.C.
1320a-7a(a). Effective December 22, 1987, the phrase
"should know" was substituted for the phrase "has reason
to know." Pub. L. 100-203, section 4118(e) (1987).
Section 4118(e)(3) of this law provided that the language
substitution was intended to apply retroactively.

89. The Act provides for the imposition of a penalty of
up to $2,000.00 for each item or service falsely claimed
and assessments of up to twice the amount so claimed.

42 U.S.C. 1320a~-7a(a).

90. The Act and regulations direct the Secretary or his
or her delegate, in determining the amount or scope of
any penalty or assessment imposed, to take into account
both aggravating and mitigating factors. 42 U.S.C.
1320a-7a(d); 42 C.F.R. 1003.106.

91. Factors which may be considered as aggravating or
mitigating include: the nature of the claims and the
circumstances under which they were presented; the degree
of culpability, history of prior offenses, and financial
condition of the person presenting the claims; and such
other matters as justice may require. 42 U.S.C. 1320a-
Ja(d); 42 C.F.R. 1003.106.

92. If there are substantial or several aggravating
circumstances, the aggregate amount of the penalty and
assessment should be set at an amount sufficiently close
to, or at, the maximum permitted by law, so as to reflect
that fact. 42 C.F.R. 1003.106(c) (2).

93. In proceedings brought pursuant to the Act, the I.G.
has the burden of proving, by a preponderance of the
evidence, that a respondent presented, or caused to be
14

presented, claims for items or services which the
respondent knew or should have known were not provided as
Claimed. 42 C.F.R. 1003.114(a).

94. In proceedings brought pursuant to the Act, a
respondent has the burden of proving the existence of any
mitigating factors. 42 C.F.R. 1003.114(d).

95. Respondents' guilty plea to Count 1 of the amended
felony complaint filed against them constitutes a final
determination with respect to the items or services
specified in Count 1 of the amended felony complaint and
listed as counts 1-3 of the attachment to the notice.

96. Respondents are, therefore, bound by that final
determination in this proceeding.

97. Respondent Vo presented, or caused to be presented,
to Medi-Cal, claims for the items or services listed in
counts 1-64 of the attachment to the notice, and he knew
that they were not provided as claimed. Findings 12-15,
25-79, 94-95.

98. Respondent Vo had reason to know that the items or
services listed in counts 1-64 of the attachment to the
notice were not provided as claimed. Findings 12-15,
25-79, 94-95.

99. Respondent Vo should have known that the items or
services listed in counts 1-64 of the attachment to the
notice were not provided as claimed. Findings 12-15,
25-79, 94-95.

100. Respondent Du presented, or caused to be presented,
to Medi-Cal, claims for the items or services listed in
counts 1-3 of the attachment to the notice, and she knew
that they were not provided as claimed. Findings 80-83,
94-95,

101. Respondent Du presented, or caused to be presented,
to Medi-Cal, claims for the items or services listed in
counts 1-64 of the attachment to the notice, and she had
reason to know that they were not provided as claimed.
Findings 16, 60, 64, 66, 68, 80-83, 94-95.

102. Respondent Du should have known that the items or
services listed in counts 1-64 of the attachment to the
notice were not provided as claimed. Findings 16, 60,
64, 66, 68, 80-83, 94-95.

103. Respondent Vo presented, or caused to be presented,
claims over a lengthy period of time for items or
15

services that were not provided as claimed. Findings
21-23, 25-52.

104. Respondent Vo presented, or caused to be presented,
claims for a substantial number of items or services that
were not provided as claimed. Finding 97.

105. Respondent Du presented, or caused to be presented,
claims for a substantial number of items or services that
were not provided as claimed. Findings 100, 101.

106. Respondent Vo claimed substantial reimbursement for
items or services that were not provided as claimed.
Findings 31, 42, 51.

107. The items or services presented by Respondent Vo
which were not provided as claimed were part of a pattern
of false claims by Respondent Vo against the Medi-cal
program. Findings 54-79.

108. The items or services presented by Respondent Vo,
which were not provided as claimed, and the pattern of
false claims engaged in by Respondent Vo were part of a
conspiracy to defraud Medi-Cal, of which Respondent Vo
was a participant. Findings 54-79.

109. The unlawful gains obtained by way of this
conspiracy greatly exceeded the amount claimed for the
items or services listed as counts 1-64 in the attachment
to the Deputy Inspector General's June 18, 1988 notice to
Respondents. Findings 78-79.

110. Respondent Du was a participant with Respondent Vo
in this conspiracy to defraud Medi-Cal. Findings 16, 60,
64, 66, 68, 80-83.

111. Respondents have not established any of the
allegations made by them which could be construed as
mitigating factors.

112. Respondents have not established that they were
entrapped into presenting the claims for items or
services listed as counts 1-64 in the attachment to the
notice.

113. Respondents have not established that they were
targets of a plan to single out Vietnamese providers for
prosecution.

114. Respondents have not established that their actions
were motivated by sympathy for the relatives in Vietnam
of Vietnamese Medi-Cal patients.
16

115. Respondents have not established that the
imposition against them of penalties of $128,000.00 and
assessments of a $3,890.00, for a total of $131,890.00,
will jeopardize their ability to continue as health care
providers.

116. Penalties of $128,000.00 and assessments of
$3,890.00 against Respondents, jointly and severally, are
appropriate in this case.

ANALYSIS

1. Respondents presented, or caused to be
presented, claims for items or services which they knew,
had_ reason to know, or should have known were not
provided as claimed.

Based on the evidence of record, I conclude that
Respondent Vo presented, or caused to be presented,
claims for 64 items or services that he knew, had reason
to know, or should have known were not provided as
claimed.

I conclude further, based on the principles of collateral
estoppel contained in 42 C.F.R. 1003.114(c), that
Respondent Du presented, or caused to be presented,
claims for three items or services that she knew were not
provided as claimed. I conclude that the I.G. did not
prove that Respondent Du knew that the items or services
listed as counts 4-64 in the attachment to the notice
were not provided as claimed. However, I conclude that
Respondent Du had reason to know or should have known
that these items or services were not provided as
claimed.

a. Respondent Vo.

The first element of proof which the I.G. must establish
in order to prove liability in a case brought pursuant to
the Act is that a respondent presented, or caused to be
presented, the claims for the items or services at issue.
42 U.S.C. 1320a-7a(a); 42 C.F.R. 1003.102. Respondent Vo
caused the items or services at issue to be presented.

He prepared the medical records on which the claims for
the items or services were based, and he personally
signed the claim forms on which the items or services
were presented to Medi-Cal. Findings 13-15; 29, 38, 49.

The next element of proof which the I.G. must establish
is that the items or services were not provided as
17

Claimed. 42 U.S.C. 1320a-7(a) (1); 42 C.F.R. 1003.102.
In this case there can be no doubt that the 64 items or
services at issue were not provided as claimed. This is
so because the patients to whom these alleged items or
services were purportedly rendered did not exist.

The evidence establishes that, in early 1983, the Fraud
Bureau received complaints that physicians, including
Respondent Vo, were writing prescriptions and making
claims to Medi-Cal for services provided to patients who
did not exist. Findings 17-18. Agents of the Fraud
Bureau created Medi-Cal cards for nonexistent persons and
engaged in three undercover operations with respect to
Respondent Vo. Findings 20, 24. All of the 64 claims
for items or services at issue in this case were
purportedly rendered to the nonexistent persons whose
names and Medi-Cal identification numbers appeared on
these cards. Findings 29-30, 33, 38-41, 44, 50-51, 53.
As there were no patients to whom services could have
been rendered, there were no services. The "services"
for which Respondent Vo presented claims described in
counts 1-64 were never provided to anyone and, therefore,
were not provided as claimed.

The final element of proof which the I.G. must establish
in proving liability pursuant to the Act is that a
respondent bears requisite culpability for the claims at
issue. The Act presently provides that this test is
satisfied where it is shown that a respondent either
knows, or Should know, that the items or services at
issue were not provided as claimed. 42 U.S.C. 1320a-
7a(a) (1) (A).?

Respondent Vo knew that the items or services at issue
were not provided as claimed. He admitted orchestrating
a scheme to steal from Medi-Cal. Finding 73. He
admitted paying drivers to bring Medi-Cal cards without

3 The I.G. requested that I determine whether

Respondents had reason to know that the items or services
listed at counts 1-64 in the attachment to the notice
were not provided as claimed. I1.G.'s Brief at 37. The
I.G.'s request is premised on the fact that no decision
has been issued by any court concerning Congress’
December 22, 1987 retroactive application of the "should
know" standard to claims for items or services. Given
that this case is one of first impression, I use the
"knows" and "should know" standard of the 1987 revision,
and the pre-revision "has reason to know" standard, to
decide Respondents' culpability.
18

patients. Finding 74. He admitted knowingly presenting
false claims for services that he never rendered.
Findings 75-76. Respondent Vo admitted that his intent
was to cheat and defraud Medi-Cal. Finding 77. He
admitted stealing more than $25,000.00 from Medi-Cal.
Finding 78. He admitted that three of the items or
services at issue in this case, listed in counts 1-3 of
the attachment to the notice, were falsely claimed in
furtherance of his criminal scheme. Findings 71-72.

The other items or services at issue in this case arose
from the same undercover operations and transactions that
led to these admissions. Findings 25-53. It is
reasonable to infer that they are also part of Respondent
Vo's scheme to defraud Medi-Cal.

Respondent Vo personally created the medical records upon
which his Medi-Cal claims were based. Findings 13-14;
see I.G. Ex. 6-2/333. Inasmuch as the claims at issue
relate to patients who do not exist, Respondent Vo had to
fabricate the records upon which the claims were based.
When Respondent Vo fabricated these records, he had to
have done so intending that false claims would be
predicated upon them. There would have been no other
reason for him to create false patient records.

Respondent Vo denies that he knew that the items or
services at issue were not provided as claimed or that he
ever intended to steal money from Medi-Cal. I.G. Ex.
6-1/312. He premises his denials on his assertion that
he signed claims "weeks, or 20 days or one month after I
saw the patient," thereby implying that by the time he
signed the claims he no longer remembered the items or
services that the claims represented. Id.

I conclude that this assertion is largely incredible.
The record establishes that many of the claims at issue
were presented on the same day or within a few days of
the "treatments" on which they were allegedly based.
I.G. Ex. 7-1-7-17. Several of the claims arising from
the May 18, 1983 undercover operation were presented
within one week of that date. All except one of the
claims arising from the August 30, 1983 undercover
operation were presented on that same day. I conclude
that Respondent Vo certainly remembered fabricating
treatment records for these claims when he signed the
claims.

Assuming, for argument's sake, that Respondent Vo could
not remember whether he had fabricated the items or
services presented in a given claim at the moment he
signed the claim form, he nevertheless knew that he was
presenting claims for items or services that were not
19

provided as claimed, including the items or services at
issue in this case. Respondent Vo deliberately falsified
the records on which claims were based in furtherance of
his scheme to defraud Medi-Cal. When he fabricated
treatment records, he knew that, ultimately, false claims
would be presented based on those false records. He thus
knew that he was presenting claims for items or services
that were not provided as claimed, and he had specific
knowledge that false claims would be presented based on
the fabricated records he created. I conclude that this
level of knowledge suffices to satisfy the "knows"
standard of 42 U.S.C. 1320a-7a(a), even if days or weeks
after falsifying the treatment records Respondent Vo no
longer remembered which record pertained to which claim.

Respondent Vo had reason to know that the items or
services at issue were not provided as claimed. The
“reason to know" standard contained in the Act prior to
December 22, 1987 created a duty on the part of a
provider to prevent the submission of false or improper
claims where: (1) the provider had sufficient information
to place him, as a reasonable medical provider, on notice
that the claims presented were for services not provided
as claimed, or (2) there existed pre-existing duties
which would require a provider to verify the truth,
accuracy, and completeness of claims. The Inspector
General v. George A. Kern, M.D., Docket No. C-25, decided
August 26, 1987, at pp. 5-7; see The Inspector Ge

Frank P. Silver, M.D., Docket No. C-19, Decision and
Order on Remand, decided July 2, 1987, at p. 24.

The "reason to know" standard is a less stringent
standard for liability under the Act than the "knows"
standard. In this case, evidence concerning Respondent
vVo's activities and knowledge satisfies both the "reason
to know" and the "knows" standards.

The evidence in this case satisfies both elements of the
“reason to know" test as applied to Respondent Vo.
Because Respondent Vo was generating the fabricated
patient records on which false claims were based, he had
sufficient information to place him on notice that the
claims presented for the items or services at issue were
for services not provided as claimed. Furthermore,
Respondent Vo was under a pre-existing duty to verify the
truth, accuracy, and completeness of the claims he
signed, including the claims presented for the items or
services at issue. By his own admission, he ignored this
duty. I.G. Ex. 6-2/312.

On each claim form that Respondent Vo signed, he
certified that the information contained on the form was
20

true, accurate, and complete and that he agreed to be
bound by, and comply with, the statements and conditions
on the back of the form. J. Ex. 3. The back of each
claim form signed by Respondent Vo contained a statement
under the heading "IMPORTANT" which provided in relevant
part that:

The services listed on this form have been
personally provided to the patient by the provider
or, under his direction, by another person eligible
under the Medi-Cal Program to provide such services,
and such person(s) are designated on this form. The
services were, to the best of the provider's
knowledge, medically indicated and necessary to the
health of the patient. The provider understands
that payment of this claim will be from Federal
and/or State funds, and that any falsification, or
concealment of a material fact, may be prosecuted
under Federal and/or State laws.

Jd. EX. 3.

Respondent Vo had a duty to investigate whether the facts
represented on any claim were true before signing the
form. Every form that he signed explicitly stated that
obligation. Respondent Vo represented that he had
complied with this duty every time he signed a claim
form. However, Respondent Vo asserted that he signed
these forms without recalling the patients whose services
they recorded or the treatments claimed for
reimbursement. I.G. Ex. 6-2/312.

Respondent Vo should have known that the items or
services listed in counts 1-64 of the attachment to the
notice were not provided as claimed. The "should know"
test for liability encompasses a less stringent standard
than the "reason to know" test. See In the Matter of The
Inspector General v. Frank P. Silver, M.D., Docket No.
C-19, Opinion of Deputy Under Secretary, decided April
27, 1987. "Should know" subsumes reckless disregard for
the consequences of a person's acts. The test also
subsumes negligence in preparing and submitting, or in
supervising the preparing and submitting of, claims.
Mayers v. U.S. Dept. of Health and Human Services, 806
F.2d 995 (11th Cir. 1986), cert. denied, U.S.

(1988).

If nothing else, Respondent Vo's conduct in signing claim
forms constituted reckless disregard for the truth of the
contents of those forms. I have not accepted as credible
Respondent Vo's testimony that he was unaware of what he

was signing. But assuming he was truthful on this point,
21

his testimony establishes that he was signing claim forms
without any regard for what those forms contained. That
amounts to reckless conduct, which satisfies the "should
know" standard.

b. Respondent Du.

Respondent Du admitted filing false claims with Medi-Cal,
and the false claims she admitted filing include the
three items or services specified in counts 1-3 of the
attachment to the notice. I conclude, based on these
admissions, and the terms of 42 C.F.R. 1003.114(c), that
she presented or caused to be presented the items or
services enumerated at counts 1-3 and that she knew that
they were not provided as claimed.

I conclude that Respondent Du presented, or caused to be
presented, the claims containing the items or services
included in counts 4-64 of the attachment to the notice.
She was employed in Respondent Vo's office; her duties
included double-checking claims for Medi-Cal
reimbursement before they were signed by Respondent Vo
and presented. Finding 16. She, therefore, directly
participated in the chain of events which resulted in the
presenting of these items or services.

The I.G. did not establish that Respondent Du knew that
the items or services enumerated in counts 4-64 were not
provided as claimed. Although there is considerable
evidence in this case to establish that Respondent Du was
a co-conspirator in the scheme to defraud Medi-Cal, the
record does not establish that Respondent Du assisted
Respondent Vo in fabricating patient treatment records.
See Findings 54-68; 80-85. Therefore, unlike Respondent
Vo, there is no evidence which establishes that she had
direct knowledge that particular claims were based on
falsified records.

However, Respondent Du had reason to know that the items
or services listed in counts 4-64 of the attachment to
the notice were not provided as claimed. Respondent Du
had sufficient information to place her on notice that
she had presented claims for items or services, including
the items or services at issue in this case, which were
not provided as claimed. She abetted Respondent Vo's
actions. She was the recruiter and the paymaster of the
drivers. Findings 56-68. She encouraged drivers to
bring Medi-Cal cards to her, without patients, for the
obvious purpose of generating false Medi-Cal claims. Id.
The claims for the items or services at issue in this
case are the end result of Respondent Du's actions. The
evidence concerning Respondent Du therefore satisfies the
22

first element of the "reason to know" test described
supra.

Respondent Du should have known that the items or
services listed in counts 4-64 were not provided as
claimed. Even if she did not know whether any particular
claim was false, she knew that many of them had to be
false. She was directly involved in preparing claims,
including double-checking claims for accuracy. She
manifested a reckless disregard for the truthfulness of
the claims she assisted in preparing.

2. A penalty of $128,000.00 and an assessment of

890.00 against R Ie) S severa is
appropriate in this case.

The remedial purpose of the Act is to protect government
financed health programs from fraud and abuse by
providers. Mayers, supra, 806 F.2d at 997. The penalty
and assessment provisions of the Act are designed to
implement this remedial purpose in two ways. One is to
enable the government to recoup the cost of bringing a
respondent to justice and the financial loss to the
government resulting from the false claims presented by
that respondent. The other is to deter other providers
from engaging in the false claims practices engaged in by
a particular respondent. Id. at 999.

The Act and implementing regulations provide that a
penalty of up to $2,000 and an assessment of not more
than twice the amount claimed may be imposed on a
respondent for each item or service which is established
as not having been provided as claimed. 42 U.S.C. 1320a-
7Ja(a); 42 C.F.R. 1003.103-104. In this case, the maximum
penalties which I may impose against each Respondent are
$128,000.00, based on the presentation for payment of 64
items or services which were not provided as claimed.

The maximum assessments which I may impose are $3,890.00,
based on total claims for $1,945.00 for the items or
services at issue in this case.

4 A recent United States Supreme Court decision,

United States v. Halper, No. 87-1383 (May 15, 1989), held
that under some circumstances the imposition of civil
penalties may violate the Double Jeopardy Clause of the
Sixth Amendment to the United States Constitution. The
Court held that the imposition of a penalty under the
False Claims Act, 31 U.S.C. 3729-3231, could constitute
prohibited double jeopardy in the narrow circumstance
where there existed a prior federal criminal conviction
(continued...)

23

Regulations prescribe that, in determining the amount of
a penalty and assessment, I must consider as guidelines
factors which may either be mitigating or aggravating.
42 C.F.R. 1003.106. These include: (1) the nature of
the claim or request for payment and the circumstances
under which it was presented, (2) the degree of
culpability of the person submitting the claim or request
for payment, (3) the history of prior offenses of the
person submitting the claim or request for payment, (4)
the financial condition of the person presenting the
claim or request for payment, and (5) such other matters
as justice may require. 42 C.F.R. 1003.106(a).

The I.G. has the burden of proving the presence of
aggravating factors. 42 C.F.R. 1003.114(a). A
respondent has the burden of proving the presence of
mitigating factors. 42 C.F.R. 1003.114(c). The
regulations provide that, in cases where mitigating
factors preponderate, the penalty and assessment should
be set sufficiently below the maximum permitted by law.
42 C.F.R. 1003.106(c)(1). The regulations also provide
that, in cases where aggravating factors preponderate,
the penalty and assessment should be set close to the
maximum permitted by law. 42 C.F.R. 1003.106(c) (2).

The Act has been interpreted to permit the imposition of
a penalty and assessment which exceeds the amount
actually reimbursed to a respondent for items or services
not provided as claimed. Chapman v. U.S. Dept. of Health
& Human Services, 821 F.2d 523 (10th Cir. 1987); Mayers,
supra, 806 F.2d at 999. This reflects the legislative
determination that activities in violation of the act
"result in damages in excess of the actual amount

4 (...continued)

for the false claims for which the civil penalty was
imposed and where there was not even a remote
relationship between the amount of the penalty and the
cost to the government resulting from the false claims.
This case is distinguishable from Halper, because
Respondents were convicted on state charges and not on
federal charges. Double jeopardy does not apply to a
subsequent federal prosecution based on facts which led
to a state conviction. Abbate v. United States, 359 U.S.
187 (1959); and Chapman v. U.S. Dept. of Health and Human
Services, supra, 806 F.2d 523, 529. Therefore, Halper
does not apply to this case and, in particular, has no
limiting effect on the amount of the penalties and
assessments I may impose.
24

disbursed by the government to the fraudulent claimant."
Mayers, supra, 806 F.2d at 999.

I have considered Respondents' conduct in light of the
evidence and the Act's remedial purpose and regulatory
criteria, and I conclude that the maximum penalty and
assessment permitted by the Act should be imposed against
each Respondent. The I.G. established many aggravating
factors with respect to each Respondent. Neither
Respondent established any mitigating factors.

a. Respondent Vo.

Respondent Vo presented or caused to be presented the
items or services at issue over a four month period, a
lengthy period of time. Finding 103. The 64 items or
services which Respondent Vo presented or caused to be
presented for payment which were not provided as claimed
constitute a substantial number of such items or
services. Finding 104. Respondent Vo claimed $1,945.00
as reimbursement for the items or services at issue, and
this is a substantial amount. Finding 106.

These circumstances are aggravating factors as defined by
regulation. 42 C.F.R. 1003.106(b)(1). The presence of
these factors alone would, absent proof of mitigation,
justify my imposing a substantial penalty and assessment
against Respondent Vo. However, there exist other
aggravating circumstances in this case which are far more
serious than those just cited.

The evidence establishes that the items or services at
issue were but a small part of a pattern of fraudulent
conduct perpetrated by Respondent Vo. Respondent Vo
conspired to defraud Medi-Cal. In order to effect his
plan, he enlisted the services of many individuals,
including those of Respondent Du. His scheme consisted
of a concerted and, for a time, successful plan to
deceive Medi-Cal's intermediary into paying Respondent Vo
for falsified Medi-Cal services.

When considered in its entirety, the evidence in this
case proves that Respondent Vo engaged, over a long
period of time, in a well-organized, sophisticated, and
massive theft from a government-financed health care
program. Findings 73-79; 107-108. The scope and effect
of this conspiracy can, in some respects, be measured by
that to which Respondent Vo admitted. He admitted to
stealing in excess of $25,000.00 from Medi-Cal and to
being overpaid $85,598.00 by Medi-Cal. Findings 78-79.
Moreover, there is evidence beyond Respondent Vo's
admissions which suggests an even greater scope to the
25

conspiracy than that to which he admitted. The drivers!
notebooks, seized from Respondent Vo's office, record
transactions spanning a 17-month period. Finding 57.
Individuals identified as drivers admit to supplying
Respondents with Medi-Cal cards during this period.
Findings 59, 63, 67.

Respondent Vo, therefore, manifests a high degree of
culpability, an aggravating factor described in 42 C.F.R.
1003.106(b) (2). Furthermore, the items or services which
are the subject of this case are merely an element in a
pattern of unlawful conduct by this Respondent which
comprises his conspiracy to defraud Medi-Cal. A similar
pattern of unlawful conduct was found to be an
aggravating circumstance in the Mayers case, and the
court held that it amply justified the penalty and
assessment imposed on the respondents in that case.

806 F.2d at 999.

Respondent Vo established no mitigating factors. He
offered no evidence to show that imposing against him the
penalties and assessments sought by the I.G. would
jeopardize his ability to continue as a health care
provider. See 42 C.F.R. 1003.106(b) (4) .” He did not
rebut the I.G.'s case concerning the nature of his
offense or the scope and pattern of his conduct .°

Respondent Vo made several allegations concerning this
case which, if proven, might arguably constitute
mitigating factors. Respondent Vo alleged that he was
singled out as part of a campaign in California by State
government against Vietnamese providers, that he was
entrapped into filing the claims for the items or
services at issue, and that he presented, or caused to be
presented, the claims for the items or services at issue
because of his compassion for members of the Vietnamese
community in California and relatives in Vietnam of
members of this community.

Respondent Vo offered no credible evidence to
substantiate these allegations. His assertion that he
was singled out for investigation and prosecution by
State authorities because of his ethnic origin is

5 Indeed, evidence establishes that in 1983,
Respondent Vo was paid in excess of $515,000.00 by Medi-
Cal alone. I.G. Ex. 6=2/318-319.

6 Respondents rested their case without offering
a single witness or exhibit. As noted supra, Respondents
have not filed a posthearing brief.
26

premised exclusively on the fact that undercover
investigations were conducted at the same time against
several Vietnamese providers. The logical explanation
for this is that complaints had been made against
Vietnamese providers, including Respondent Vo. Finding
17. It would have been illogical for the Fraud Bureau to
target its investigation against parties other than the
subjects of the complaints.

There is no evidence that Respondent Vo was entrapped
when he obtained false Medi-Cal cards and presented, or
caused to be presented, claims for items or services that
were not provided as claimed. To the contrary, the
evidence establishes that Respondent Vo actively sought
these cards, acquired them, and generated false claims
based on them. Findings 73-79.

Respondent Vo's assertion that his claims activity was an
offshoot of his compassion for Vietnamese refugees and
their relatives in Vietnam is self-serving and not
credible. Respondent Vo's argument rests on his
uncorroborated testimony that he wrote prescriptions
based on Medi-Cal cards provided to him so that
Vietnamese patients could purchase prescription medicines
to send to their relatives in Vietnam. I.G. Ex. 6-2/313-
314; see Rs.' Statement at 2, 4, 6. The argument is
contradicted by the admissions he made in connection with
his guilty plea to state criminal charges. Findings 73-
79. Moreover, there is no credible evidence in this case
to show that, even if Respondent Vo wrote the fraudulent
prescriptions out of misguided compassion for his
countrymen, he was required, as an adjunct to writing
prescriptions, to fabricate Medi-Cal claims. This case
is not about false prescriptions; it is about false
Medi-Cal claims, the proceeds of which Respondent Vo used
to his own benefit.

I conclude that the I.G. established Respondent Vo's
conduct to have been costly to the government.
Respondent Vo admitted that his unlawful conspiracy
netted more than $25,000.00. The cost to the government
of investigating the conspiracy and bringing cases
against Respondent Vo certainly greatly exceeded the
amount claimed in the items or services at issue in this
case. However, these costs are only a pale indicator of
the costs to the Medi-Cal program which resulted from the
provider fraud established in this case. The real costs
arising from this misconduct include the widespread
corruption which the conspiracy generated, and the loss
of scarce resources which otherwise might have been used
for legitimate medical needs. Imposing the maximum
penalties and assessments permitted by law will serve to
27

recoup these costs. It will also send a message to other
providers not to engage in the kind of misconduct engaged
in by Respondent Vo.

b. Respondent Du

The evidence adduced by the I.G. in this case establishes
Respondent Du to be as culpable as her co-conspirator,
Respondent Vo. Respondent Du played a critical role in
the conspiracy to defraud Medi-Cal. Without her
involvement and her contribution, Respondent Vo's scheme
to defraud Medi-Cal would certainly have been less
successful.

As is noted above, Respondent Du's role in the conspiracy
was to recruit drivers and pay them for Medi-Cal cards.
Findings 54-68. Respondent Du was the drivers' primary
point of contact with the conspiracy. She determined the
fees the drivers were to receive for their services and
maintained written records of the drivers' activities.
I.G. Ex. 5/78. Respondent Du admitted her culpability as
a co-conspirator with Respondent Vo in her guilty plea to
state criminal charges. Findings 81-82.

The identical aggravating factors apply to Respondent Du
as to Respondent Vo. Respondent Du's involvement in the
conspiracy coincides with Respondent Vo's involvement.
It is reasonable to attribute to Respondent Du, jointly
with Respondent Vo, the effects of the conspiracy,
including the costs generated thereby.

Respondent Du has not established the presence of
mitigating factors in her case. The same allegations
were filed on her behalf as were filed on behalf of
Respondent Vo and, as with Respondent Vo, Respondent Du
offered no evidence to substantiate these allegations.

I conclude that the identical considerations apply in
determining appropriate penalties and assessments against
Respondent Du as are applicable to Respondent Vo. As an
integral member of the conspiracy, Respondent Du bears
the same burden for the resulting costs to the government
as does Respondent Vo.
28

CONCLUSION

For the reasons set forth in this decision, I impose
civil monetary penalties of $128,000.00, and assessments
of $3,890.00, for a total of $131,890.00, against
Respondents Vo and Du, jointly and severally.

/s/

Steven T. Kessel
Administrative Law Judge
